Title: To John Adams from Edmund Jenings, 19 September 1782
From: Jenings, Edmund
To: Adams, John



Brussells, Septr. 19. 1782
Sir

I inclose herewith some Slips which came to Hand by the last Mail.
A Letter from Mr L of the 7th Instant has the following Paragraph.
I have had the Honour of corresponding with Mr Adams, All is well, it could not be otherwise it cannot be otherwise, when Men are not determined to be Knaves or Fools.
I am Happy to find Mr L satisfied with your Excellencys Conduct towards Him. I have sent the Copies of the Commissions to Paris to be delivered to Him should He pass through that City, but this does not seem probable, He having desired me to write to Him at Calais post restante. He means to avoid Paris if possible.

I have the Honour of being Sir your Excellencys Most Obedient Humble Servt.
Edm: Jenings

